REINHARD, Presiding Judge.
Defendant was convicted by' a jury of robbery in the first degree and armed criminal action stemming from his robbery of a Wentzville service station on October 6, 1978. He was sentenced to two seven year sentences to be served consecutively. He appeals.
In his sole point he contends that conviction of both charges based on the same incident violates his constitutional protection against double jeopardy, and asks that the armed criminal action conviction be vacated. The Supreme Court of Missouri agrees with his contention. State v. Haggard, 619 S.W.2d 44 (Mo.banc 1981). We therefore reverse the conviction for armed criminal action and affirm the conviction for robbery.
CRIST and SNYDER, JJ., concur.